      Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 1 of 21 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MARIAH SMITH and                         )
CRYSTAL WATERS, individually and on )
behalf of all others similarly situated, )
                                         )
                        Plaintiffs,      )          No. 19-cv-5148
                                         )
                v.                       )          JURY DEMANDED
                                         )
ADVOCATE HEALTH                          )
CARE NETWORK,                            )
                                         )
                        Defendant.       )

                    COLLECTIVE AND CLASS ACTION COMPLAINT

       Plaintiffs, Mariah Smith and Crystal Waters, individually and on behalf of all other

persons similarly situated, known and unknown, through their attorneys, complain against

Defendant Advocate Health Care Network (“Advocate” or “Defendant”), as follows:

                               NATURE OF PLAINTIFF’S CLAIMS

       1.      This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”), the Illinois Minimum Wage Law, 820 ILCS § 105/1 et seq. (“IMWL”), and the

Illinois Wage Payment and Collection Act, 820 ILCS § 115/1 et seq. (“IWPCA”), for Defendant’s

failure to pay Plaintiffs and other similarly situated persons all earned regular and overtime pay

for all time worked.

       2.      Defendant manages, controls and operates customer service call centers within this

judicial district and throughout the country and employs, manages and controls the telephone-

based workers who are the putative class and collective members in this lawsuit. The telephone-

dedicated employees in this case handled phone calls regarding medical treatment of Advocate’s

patients and related issues.
      Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 2 of 21 PageID #:2




        3.      Defendant required Plaintiffs and similarly situated telephone-dedicated employees

to be ready to handle a call at the start of their scheduled shift times.

        4.      In order to be ready to handle a call at the start of their scheduled shift time,

Plaintiffs and similarly situated telephone-dedicated employees had to first boot up their

computers, open various software programs necessary for handling a call and/or read company

work email regarding services and information for the day’s calls.

        5.      Under its policies and practices, Defendant regularly failed to pay the telephone-

dedicated employees for this pre-shift work.

        6.      Additionally, under Defendant’s policies and practices, Plaintiffs and similarly

situated telephone-dedicated employees had to be available to handle a call until the end of

their scheduled shift time. As a result, they regularly worked past the end of their scheduled

shift time when completing customer calls, closing their software programs and securing

confidential information.

       7.       Defendant knowingly required and/or permitted Plaintiffs, who worked as

telephone-dedicated employees, and other similarly situated telephone-dedicated employees,

to perform unpaid work before and after the start and end times of their shifts, including but not

limited to booting up computers, initializing several software programs, reading company issued

emails and instructions prior to the start of their scheduled shift time, and completing customer

service calls, closing down the software programs and securing any customer or confidential

information after the end of their scheduled shift time.

       8.       The amount of uncompensated time Plaintiffs and those similarly situated to them

spend or have spent on these required and unpaid work activities averages approximately ten (10)

minutes per day and sometimes more per person.




                                                   2
      Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 3 of 21 PageID #:3




       9.        Plaintiffs bring their FLSA overtime claims as a collective action pursuant to 29

U.S.C. 216(b) on behalf of telephone-dedicated employees who worked for Defendant in the United

States. Plaintiffs bring their IMWL overtime claims and IWPCA unpaid wage claims as a class

action pursuant to Fed. R. Civ. P. 23 on behalf of Illinois telephone-dedicated employees.

                                  JURISDICTION AND VENUE

       10.       This Court has original jurisdiction over Plaintiffs’ FLSA claims in this action

under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

       11.       This Court has supplemental jurisdiction over all class claims in this action under

28 U.S.C. § 1367.

                                           THE PARTIES

       12.       Plaintiff Mariah Smith is an individual who Defendant employed from

approximately February 2018 to January 2019 as an hourly, non-exempt, telephone-dedicated

employee who was placed to work in a call center operated by Advocate located at 8550 West

Bryn Mawr in Chicago Illinois, Illinois. Plaintiff Smith resides in and is domiciled within this

judicial district.

       13.       Plaintiff Crystal Waters is an individual who Defendant employed from

approximately July 2018 to January 2019. Waters initially was placed at Advocate’s Oak

Brook, Illinois call center though a staffing agency. She subsequently became a direct

employee as an hourly, non-exempt, telephone-dedicated employee at Advocate’s Oak Brook,

Illinois call center. Plaintiff Waters resides in and is domiciled within this judicial district.

       14.       Defendant Advocate Health Care Network is an Illinois not-for-profit corporation.

       15.       Advocate Health Care is the largest health center in Illinois.

       16.       Defendant employed Plaintiffs and other similarly situated persons as “employees,”




                                                   3
      Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 4 of 21 PageID #:4




as that term is defined by Section 3(e) of the FLSA, 29 U.S.C. § 203(e), Section 3(d) of the IMWL,

820 ILCS § 105/3(d), and Section 2 of the IWPCA, 820 ILCS § 115/2.

      17.      At all relevant times, Defendant was an “employer” of Plaintiffs and other similarly

situated persons, as that term is defined by Section 3(d) of the FLSA, 29 U.S.C. § 203(d), Section

3(c) of the IMWL, 820 ILCS § 105/3(c), and Section 2 of the IWPCA, 820 ILCS § 115/2.

                                 FACTUAL ALLEGATIONS

       A.      Defendant Operates Call Centers Where It Employs Phone Representatives

       17.     During the recovery periods at issue in this case, Defendant has operated call

centers in Chicago, Oak Brook, and Rosemont, Illinois, and possibly elsewhere, where it employs

telephone-dedicated workers whose job duties primarily consisted of handling phone calls related

to medical treatment of Advocate’s patients and related issues.

       18.     During the recovery periods at issue in this case, the telephone-dedicated

employees at Defendant’s call centers handled calls using telephone systems, computers, software,

and databases that are owned, controlled and/or managed by Defendant and that are or were located

in call centers operated by Defendant.

       19.     During the recovery periods at issue in this case, Defendant utilized staffing and

temporary agencies to recruit individuals to work as telephone-dedicated phone representatives

who handled calls at Defendant’s call centers.

       20.     Defendant and the staffing and/or temporary agencies have an agreement to share

the services of the similarly situated telephone-based employees.

       21.     Defendant and the staffing and/or temporary agencies earn revenue and profits from

the services of the similarly situated telephone-dedicated employees.




                                                 4
      Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 5 of 21 PageID #:5




       22.     Prior to starting work on the call center floor, Plaintiffs and other similarly situated

telephone-dedicated employees were and are interviewed by employees and managers of

Defendant. Defendant’s managers had the final say as to whether persons such as Plaintiffs would

be allowed to work for Advocate.

       23.     Once an individual is hired to work as a telephone-dedicated customer service

representative for Defendant, he or she labors under Defendant’s attendance, punctuality and

tardiness policies and practices and its performance metrics and requirements. Additionally,

Defendant supervises and controls the work schedules of the similarly situated telephone-dedicated

employees.

       24.     At all material times, Defendant had the power to hire and fire Plaintiffs and the

putative collective and class of telephone-dedicated employees. At all times relevant hereto,

Defendant determined the rate of pay for Plaintiffs and the similarly situated telephone-dedicated

employees.

       25.     At the Advocate call centers where Plaintiffs worked, Defendant’s managers were

always working on the floor of the call center during the workday, managing, monitoring and

directing the work activities of the Plaintiffs and other similarly situated persons, including the

policies and practices at issue.

       B.      Defendant’s Practice of Requiring and/or Permitting Telephone-Dedicated
               Hourly Employees to Work Before and After Their Scheduled Shift Time

       26.     At its call centers, Defendant required Plaintiffs and similarly situated telephone-

dedicated employees to be ready to handle a call at the start of their scheduled shift times.

       27.     In order to be ready to handle a call at the start of their shift time, Plaintiffs and

similarly situated telephone-dedicated employees regularly arrived at their work station before the




                                                  5
      Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 6 of 21 PageID #:6




start of their scheduled shift time, logged into their computer, booted up several software programs,

and read company issued emails and instructions, prior to the start of their scheduled shift time.

       28.      Defendant’s policy and practice was to not pay for the pre-shift work. One of the

means by which Defendant enforced its policy of not paying for pre-shift work was through a

rounding policy that resulted in Plaintiffs and the putative collective and class of telephone-

dedicated employees not being paid for the time worked before their scheduled start time.

       29.      Under Defendant’s policies and practices, at the end of their daily shifts, Plaintiffs

and the putative collective and class of telephone-dedicated employees had to be available to

handle calls until the end of their scheduled shift time.

       30.      Defendant does not allow telephone-based employees to use Advocate’s phones

and computers for any personal use. Additionally, Defendant generally prohibits and does not

allow telephone-based employees to use their own personal cell phones on the call center floor.

Under Defendant’s policies and practices, telephone-based employees are required to store their

personal cell phones during the work day and can generally only use them on breaks and off the

call center floor.

       31.      Advocate’s managers on the call center floor could and did regularly see that

Plaintiffs and similarly situated telephone-based employees arrived at their work stations before

the start of their scheduled shift time, logged into Advocate’s computers, and began working on

their computers prior to the start of their scheduled shift time.

       32.      Despite seeing and knowing that Plaintiffs and similarly situated telephone-based

employees performed work at their work stations prior to their scheduled shift time start,

Defendant’s managers on the floor of the call center did not make any effort to stop or otherwise

disallow this pre-shift work and instead allowed and permitted it to happen.




                                                  6
      Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 7 of 21 PageID #:7




      33.      Defendant possesses, controls and/or has access to information and electronic data

that shows the times Plaintiffs and similarly situated telephone-based employees logged into their

computers each day and the time they logged into their telephone systems.

      34.      By possessing, controlling and/or accessing this information, Defendant knew that

Plaintiffs and similarly situated telephone-based employees worked prior to the start of their

scheduled shift time.

      35.      Despite having this information and knowing that Plaintiffs and similarly situated

telephone-based employees logged into their computers, initialized necessary software programs,

and read company issued emails and instructions prior to the start of their scheduled shift time,

Defendant did not make any effort to stop or otherwise disallow this pre-shift work and instead

allowed and permitted it to happen.

      36.      The amount of uncompensated time Plaintiffs and those similarly situated to them

spend or have spent on these required and unpaid work activities averages approximately ten (10)

minutes per day and sometimes more per person.

       C.      Defendant Knew of and Assented to the Unpaid Work

      37.      Defendant’s policy and practice requires and/or permits telephone-based

employees to be logged into their phones by the employee’s scheduled start time.

      38.      In order to be logged into its telephone systems, Defendant required and/or

permitted Plaintiffs and similarly situated telephone-based employees to arrive at their work

station prior to their scheduled shift time and boot up computers, initialize several software

programs, and read company emails and instructions.

      39.      Under Defendant’s policy and practice, a telephone-dedicated employee is subject

to discipline up to and including termination if they are not logged into their phones and ready to




                                                7
      Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 8 of 21 PageID #:8




handle calls by the start of their scheduled shift time.

       40.     These policies and practices of Defendant result in telephone-based employees,

including the Plaintiffs, booting up their computers, initializing several software programs and/or

reading company emails and instructions prior to their start of their scheduled shift time.

       41.     As set forth herein, via its policies and practices and through its own telephone and

computer systems, Defendant knew and was aware that the telephone-based employees performed

work prior to the start of their scheduled shift time and after the end of their scheduled shift time.

       42.     Defendant did not instruct Plaintiffs and similarly situated telephone-based

employees to not log into their computers or telephone, or to not read company emails prior to the

start of their scheduled shift time. Rather, Defendant required, permitted and/or allowed Plaintiffs

and the putative collective and class members to work prior to their scheduled shift time and after

the end of their scheduled shift time.

       43.     By knowing of, permitting and/or requiring Plaintiffs and similarly situated

telephone-based employees to log into their computers, initialize their various software programs

and/or read company email and instructions prior to the start of their scheduled shift time,

Defendant assented to them performing this work.

       44.     By knowing of, permitting and/or requiring Plaintiffs and similarly situated

telephone-based employees to close their software programs, complete their calls and/or secure

confidential information after the end of their scheduled shift time, Defendant assented to them

performing this work.

       C.      Defendant’s Failure to Pay Regular and/or Overtime Wages to Its Telephone-
               Based Hourly Employees

       45.     Defendant initially scheduled Plaintiff Smith to work from 11:15 a.m. to 7:45

p.m., with a 30-minute meal break during the workday. Defendant changed Plaintiff Smith’s



                                                  8
      Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 9 of 21 PageID #:9




schedule to 8:30 a.m. to 5:00 p.m., with a 30-minute meal break during the workday

       46.      Defendant generally scheduled Plaintiff Waters to work from 8:00 a.m. to 4:30

p.m., with a 30-minute meal break during the workday.

          47.   Both Plaintiffs typically worked an average of about 10 minutes prior to their

scheduled shift start time without pay each day.

       48.      The net effect of Defendant’s policies and practices, instituted and approved by

Defendant’s managers, is that Defendant willfully failed to pay regular and overtime compensation

to Plaintiffs and others similarly situated, and willfully failed to keep accurate time records to save

payroll costs. Defendant thus enjoyed ill-gained profits at the expense of its hourly employees.

       49.      Plaintiffs and others similarly situated at times work or worked in excess of forty

hours per week for Defendant in a given workweek.

       50.      Defendant’s policy and practice of requiring and/or permitting its employees,

including Plaintiffs and other non-exempt, hourly employees, to perform work without pay for

such work performed, violates Section 6 of the FLSA, 29 U.S.C. § 206, Section 4 of the IMWL,

820 ILCS § 105/4, and Section 4 of the IWPCA, 820 ILCS § 115/4.

       51.      Defendant’s policy and practice of requiring its employees to perform work without

pay in many instances has caused and continues to cause Plaintiffs and certain other similarly

situated hourly employees to work in excess of forty hours per week, without being properly

compensated at a wage of 1.5 times their respective hourly rate for such work performed, as

required by Section 7 of the FLSA, 29 U.S.C. § 207, and Section 4a of the IMWL, 820 ILCS §

105/4a.

       52.      Defendant’s failure to compensate its non-exempt, hourly call center employees

with the full amount of the applicable regular wage or overtime wage has caused Plaintiffs and




                                                   9
    Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 10 of 21 PageID #:10




other similarly situated non-exempt call center employees to suffer harm.

       53.     Defendant’s non-exempt, call center hourly employees are entitled to compensation

for all time they worked without pay in any given workweek.

       D.      Defendant’s Failure to Pay Agreed-Upon Hourly Rates For Work To Which
               Defendant Assented

       54.     At all times relevant hereto, Defendant paid, and agreed to pay, Plaintiffs and

similarly situated employees in Illinois more than the federal and state minimum wage.

       55.     For example, when Defendant hired Plaintiff Smith in February 2018, Defendant

agreed to pay Plaintiff $14.55 per hour for all work Defendant permitted and/or required of her,

which is more than the applicable federal and state minimum wage.

       56.     When Plaintiff Waters began working for Defendant through a staffing agency in

July 2017, Defendant agreed to pay Plaintiff $14.50 per hour for all work Defendant permitted

and/or required of her, which is more than the applicable federal and state minimum wage. When

Plaintiff Waters became a direct employee of Advocate, Defendant agreed to pay Plaintiff $18.98

per hour for all work Defendant permitted and/or required of her, which is more than the applicable

federal and state minimum wage.

       57.     At all times relevant hereto, Defendant agreed to pay Plaintiffs and a class of

similarly situated Illinois employees more than the state minimum wage for all work permitted

and/or required by Defendant.

       58.     At all times relevant hereto, Defendant agreed to compensate its hourly employees

for all “work” that Defendant required and/or permitted.

       59.     Booting up computers, initializing several software programs, reading company

email or instructions, and completing customer service calls is “work” for which Plaintiffs and

similarly situated Illinois employees are entitled to their agreed-upon rate of pay.



                                                 10
     Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 11 of 21 PageID #:11




       60.      Despite its agreement to pay Plaintiffs and similarly situated Illinois employees

more than the statutory minimum wage for their work, and despite assenting to the work described

herein, Defendant did not pay Plaintiffs and certain other similarly situated Illinois employees their

agreed-upon rate for performing all work permitted, required and/or assented to by Defendant.

This work includes the time spent booting up their computers, initializing their software programs

for their calls, and reading company email and instructions prior to the start of their scheduled shift

time; and the time spent completing customer service calls, closing down the software programs,

and logging off the system after the end of their scheduled shift times.

       61.      Defendant’s failure to compensate Plaintiffs and other similarly situated Illinois

employees at their agreed-upon wage for work it permitted, required and/or assented to has caused

Plaintiff and other similarly situated employees to suffer harm.

                               COLLECTIVE ACTION ALLEGATIONS

       62.      Plaintiffs bring Count I of this Complaint as a collective action on behalf of

themselves and all other current and former hourly employees of Defendant who Defendant

required to perform the work described herein without pay.

       63.      Plaintiffs’ Counsel seek to send notice of this lawsuit to the following described

persons:

        All persons who worked for Defendant as telephone-dedicated employees, however
        titled, and who were compensated, in part or in full, on an hourly basis throughout
        the United States at any time between July 30, 2016 and the present who did not
        receive the full amount of overtime wages earned and owed to them.

       64.      Plaintiffs and the other employees are similarly situated to one another because

their duties consisted primarily of handling phone calls related to medical treatment of Advocate

patients and related issues.

       65.      Plaintiffs and others similarly situated all shared similar policies, job titles, job



                                                  11
      Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 12 of 21 PageID #:12




descriptions, training, job duties and compensation, among other things.

       66.      Plaintiffs and the other employees are also similar because Defendant did not pay

them for all time they actually worked.

       67.      Defendant knowingly required Plaintiffs and the similarly situated individuals to

perform unpaid work before and after their scheduled shifts, including but not limited to booting-up

computers, initializing several software programs, reading company emails and instructions, and

completing customer service calls.

       68.      There are questions of law or fact common to the employees described in paragraph

63.

       69.      Plaintiffs are similarly situated to the employees described in paragraph 63, as

Plaintiffs’ claims are typical of the claims of those persons.

       70.      Plaintiffs’ claims or defenses are typical of the claims or defenses of the persons

described in paragraph 63.

       71.      This is not a collusive or friendly action.       Plaintiffs have retained counsel

experienced in complex employment litigation, and Plaintiffs and their counsel will fairly and

adequately protect the interests of the persons described in paragraph 63.

       72.      A collective action is the most appropriate method for the fair and efficient

resolution of the matters alleged in Count I.

       73.      At all relevant times, Defendant employed Plaintiffs and the persons described in

paragraph 63.

                               CLASS ACTION ALLEGATIONS

       74.      Plaintiffs bring Counts II and III as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of themselves and all other current and former hourly employees of Defendant who




                                                 12
    Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 13 of 21 PageID #:13




Defendant required to perform the work described herein without pay.

       75.     With respect to Plaintiffs’ IMWL claims, Plaintiffs seek to represent a class that is

comprised of and defined as:

       All persons who worked for Defendant as telephone-dedicated employees, however
       titled, who were compensated, in part or in full, on an hourly basis in Illinois at any
       time between July 30, 2016 and the present who did not receive the full amount of
       overtime wages earned and owed to them (the “IMWL Class”).

       76.     With respect to Plaintiffs’ IWPCA claims, Plaintiffs seek to represent a class

that is comprised of and defined as:

       All persons who worked for Defendant as telephone-dedicated employees, however
       titled, who were compensated, in part or in full, on an hourly basis in Illinois at any
       time between July 30, 2009 and the present whose hourly rate exceeded the
       applicable Illinois minimum wage and who did not receive the full amount of wages
       earned and owed to them (herein the “IWPCA Class”).

       77.     This action is being brought as a class action pursuant to Fed. R. Civ. P. 23, because

the IMWL Class and IWPCA Class are so numerous that joinder of all class members is impracticable.

       78.     Plaintiffs and the other employees are similarly situated to one another because

their duties consisted primarily of handling phone calls related to medical treatment of Advocate

patients and related issues while working in Advocate’s call centers.

       79.     Plaintiffs and others similarly situated all shared similar policies, job titles, job

descriptions, training, job duties and compensation, among other things.

       80.     Plaintiffs and the other employees are also similar because Defendant did not pay

them for all time they actually worked.

       81.     Defendant knowingly required Plaintiffs and the similarly situated individuals to

perform unpaid work before and after their scheduled shifts, including but not limited to booting-up

computers, initializing several software programs, reading company emails and instructions, and

completing customer service calls, closing software programs and/or securing confidential



                                                 13
     Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 14 of 21 PageID #:14




information.

       82.      Plaintiffs and the members of the IMWL and IWPCA Classes have been

equally affected by Defendant’s practice of not compensating employees for all time worked.

       83.      Plaintiffs and the members of the IMWL and IWPCA Classes have been

equally affected by Defendant’s failure to pay all earned wages to Plaintiffs and the class members.

       84.      Furthermore, members of the IMWL and IWPCA Classes still employed by

Defendant may be reluctant to raise individual claims for fear of retaliation.

       85.      The issues involved in this lawsuit present common questions of law and fact; these

common questions of law and fact predominate over the variations that may exist between

members of the Classes, if any.

       86.      Plaintiffs and the members of the IMWL and IWPCA Classes, as well as Defendant,

have a commonality of interest in the subject matter and the remedy sought.

       87.      Plaintiffs are able to fairly and adequately represent and protect the interests

of the members of the IMWL and IWPCA Classes. Plaintiffs’ Counsel are competent and

experienced in litigating large wage and hour and other employment class actions.

       88.      If individual actions were required to be brought by each member of the Classes

injured or affected, the result would be a multiplicity of actions, creating a hardship to the members

of the IMWL and IWPCA Classes, to the Court, and to Defendant. Accordingly, a class action is an

appropriate method for the fair and efficient adjudication of this lawsuit and distribution of the

common fund to which the Classes are entitled.

       89.      Plaintiffs have retained counsel experienced in complex employment litigation

and in class action litigation.

       90.      Plaintiffs and their counsel will fairly and adequately protect the interest of both




                                                 14
    Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 15 of 21 PageID #:15




classes.

                                          COUNT I – FLSA
                                   (Failure to Pay Overtime Wages)

       91.      Plaintiffs re-allege and incorporate by reference paragraphs 1 through 73 as

paragraph 91 of this Count I.

       92.      Plaintiffs, individually and on behalf and the members of the collective described

in paragraph 63, assert claims for unpaid overtime pursuant to the FLSA.

       93.      At any and all times relevant hereto, Defendant was an “enterprise engaged in

commerce” within the meaning of Section 3(s) of the FLSA, 29 U.S.C. § 203(s).

       94.      At any and all times relevant hereto, Defendant was an “employer” of Plaintiffs and

the members of the collective described in paragraph 63 within the meaning of Section 3(d) of the

FLSA, 29 U.S.C. § 203(d).

       95.      At any and all times relevant hereto, Plaintiffs and the members of the collective

described in paragraph 63 were “employees” of Defendant as defined by Section 3(e) of the FLSA,

29 U.S.C. § 203(e).

       96.      Plaintiffs and the members of the collective described in paragraph 63 were not

paid for all time worked in excess of 40 hours in a week during the applicable statutory time

period, in violation of the maximum hours provisions of the FLSA, 29 U.S.C. § 207.

       97.      At all times relevant hereto, Defendant’s failure to pay Plaintiffs and the members

of the collective described in paragraph 63 premium pay for all time worked over 40 hours in a

week was willful in that, among other things:

             a. Defendant knew that the FLSA required it to pay employees time and one-half for
                all time worked over 40 hours in a week;

             b. Defendant failed to maintain true and accurate time records; and




                                                15
    Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 16 of 21 PageID #:16




            c. Defendant encouraged Plaintiffs and the members of the collective described in
               paragraph 63 to not record all time worked.

      98.      As a direct and proximate result thereof, Plaintiffs and the members of the

collective described in paragraph 63 are due unpaid back wages and liquidated damages, pursuant

to 29 U.S.C. § 216.

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, by

and through their attorneys, demand judgment against Defendant and in favor of Plaintiffs and all

others similarly situated in a sum that will properly, adequately and completely compensate them

for the nature, extent and duration of their damages, the costs of this action and as follows:

            d. Declare and find that the Defendant committed one or more of the following acts:

                    i. Violated provisions of the FLSA for Plaintiffs and all persons who opt-in as
                       party plaintiffs; and

                   ii. Willfully violated provisions of the FLSA for Plaintiffs and all persons who
                       opt-in as party plaintiffs.

            e. Award compensatory damages, including all wages and overtime pay
               owed, in an amount according to proof;

            f. Award liquidated damages on all wages and overtime compensation due to Plaintiffs
               and all persons who opt-in as party plaintiffs;

            g. Award all costs and reasonable attorneys’ fees incurred prosecuting this claim;

            h. Grant leave to amend to add claims under applicable state and federal laws to
               conform with the proofs at trial;

            i. Grant leave to add additional plaintiffs by motion or any other method approved by
               the Court to conform with the proofs at trial; and

            j. Grant such further relief as the Court deems just and equitable.

                      COUNT II – ILLINOIS MINIMUM WAGE LAW
                         (Failure to Pay Earned Overtime Wages)

      99.      Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 61




                                                 16
    Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 17 of 21 PageID #:17




and 74 through 90 as paragraph 99 of this Count II, as if fully set forth herein.

      100.     This Court has supplemental jurisdiction over the matters alleged herein pursuant

to 28 U.S.C. § 1367.

      101.     The matters set forth in this Count II arise from Defendant’s violation of the

overtime compensation provisions of the Illinois Minimum Wage Law, 820 ILCS § 105/4a.

Plaintiffs bring this action on their own behalf and on behalf of the members of the IMWL Class

pursuant to 820 ILCS § 105/12(a).

      102.     Defendant employed Plaintiffs and other similarly situated telephone-dedicated

workers as “employees,” as the term “employee” is defined Section 3(d) of the IMWL, 820 ILCS

§ 105/3(d).

      103.     At all relevant times, Defendant was an “employer” of Plaintiffs and other similarly

situated telephone-dedicated workers, as the term “employer” is defined by Section 3(c) of the

IMWL, 820 ILCS § 105/3(c).

      104.     Pursuant to 820 ILCS § 105/4(a), for all weeks during which Plaintiffs and the

members of the IMWL Class worked in excess of forty (40) hours, Plaintiffs and members of the

IMWL Class were entitled to be compensated at one and one-half times their regular hourly rate of

pay for all time worked in excess of forty (40) hours per week.

      105.     Defendant did not pay Plaintiffs and members of the IMWL Class one and one-half

times their regular hourly rate of pay for all time worked in excess of forty (40) hours per week.

      106.     Defendant violated the Illinois Minimum Wage Law by refusing to

compensate Plaintiffs and the members of the IMWL Class at one and one-half times their regular

hourly rate of pay for all time worked in excess of forty (40) hours per week.

      107.     Pursuant to 820 ILCS § 105/12(a), Plaintiffs and the members of the IMWL Class




                                                 17
    Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 18 of 21 PageID #:18




are entitled to recover statutory penalties in the amount of two percent (2%) per month of the amount

of underpayments.

       WHEREFORE, Plaintiffs and the members of the IMWL Class pray for a judgment against

Defendant as follows:

             a. That the Court determine that this action may be maintained as a class action.

             b. A judgment in the amount of one and one-half times Plaintiffs’ and each other
                member of the IMWL Class’ regular rate for all time they worked in excess of forty
                (40) hours per week;

             c. Statutory damages pursuant to the formula set forth in 820 ILCS § 105/12(a);

             d. Reasonable attorneys’ fees and costs incurred in filing this action; and

             e. Such other and further relief as this Court deems appropriate and just.

         COUNT III – ILLINOIS WAGE PAYMENT AND COLLECTION ACT
        (Failure to Pay the Agreed Upon Rate For Work Assented to by Defendant)

      108.      Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 61

and 74 through 90 as paragraph 108 of this Count III as if fully set forth herein.

      109.      Plaintiffs, individually and on behalf of all others similarly situated, bring this

Count III to recover from Defendant unpaid wages, overtime compensation, statutory penalties,

attorneys’ fees, and costs, pursuant to Section 14(a) of the Illinois Wage Payment and Collection

Act, 820 ILCS § 115/14(a).

      110.      At all times relevant, and at Defendant’s request, Plaintiffs and the members of the

putative IWPCA Class performed work for Defendant.

      111.      As set forth supra, Defendant assented to pay Plaintiffs and the members of the

putative IWPCA Class at an agreed-upon hourly rate at or in excess of the applicable Illinois

Minimum Wage Law hourly rate, for all work Defendant permitted and/or required.

      112.      As set forth supra, Defendant assented to the hourly employees performing the



                                                 18
    Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 19 of 21 PageID #:19




work described above by, among other means, Defendant’s knowledge and awareness of the pre-

and post-shift work described herein.

       113.    Defendant regularly observed, without objection or negative comment, the record

and documentation of having Plaintiffs and the members of the putative IWPCA Class perform

work prior to the start of their scheduled shift time, and after the end of their scheduled shift time.

       114.    During their employment with Defendant, Plaintiffs and similarly situated Illinois

employees had an agreement with Defendant within the meaning of the IWPCA to be compensated

for all time worked at the rates agreed to by the parties. Defendant did not pay Plaintiffs or

similarly situated Illinois employees for all hours worked at the rates agreed to by the parties as

described herein.

       115.    Plaintiffs and the putative IWPCA Class members were entitled to be paid for all

time worked at the rate agreed to by the parties.

       116.    When Defendant hired Plaintiffs and the members of the putative IWPCA Class

and advised them of the specific hourly rate they would be paid, Defendant did not inform

Plaintiffs and the members of the putative class that they would not be paid for all the work

Defendant required and/or permitted.

       117.    Defendant has failed to pay Plaintiffs and the members of the putative IWCPA

Class the full amount due for all time worked on their regularly scheduled paydays, including but

not limited to their final compensation, because Defendant did not pay them for the work described

herein, in violation of the IWPCA, 820 ILCS § 115/4.

       118.    Defendant has failed to pay Plaintiffs and the putative IWPCA Class the full amount

for all hours worked because of the improper practices described herein.

       119.    Illinois Statutes 820 ILCS §§115/1 et seq. defines wages as “any compensation




                                                  19
    Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 20 of 21 PageID #:20




owed to an employee by an employer pursuant to an employment contract or agreement between

the two parties…”.

      120.      Under the IWPCA, payment to separated employees is termed “final

compensation” and is defined as “wages, salaries, earned commissions, earned bonuses…and any

other compensation owed the employee by the employer pursuant to any employment contract or

agreement between the two parties.” 820 ILCS § 115/2.

      121.      Illinois Statutes 820 ILCS §115/4 requires employers to pay employees all wages

earned by an employee during a semi-monthly or bi-weekly pay period no later than 13 days after

the end of the pay period in which such wages were earned. Illinois Statutes 820 ILCS §115/5

provides that “every employer shall pay the final compensation of separated employees in full, at

the time of separation, if possible, but in no case later than the next regularly schedule payday for

such employee.”

      122.      Defendant violated Illinois Statutes 820 ILCS §§115/1 et seq. by regularly and

repeatedly failing to properly compensate Plaintiffs and the putative IWPCA Class members for

the actual time they worked each week within 13 days of the date such compensation was earned

and by failing to properly compensate Plaintiffs and the putative IWPCA Class members their

rightful wages by the next scheduled payday after their separation.

      123.      As a direct and proximate result of Defendant’s unlawful conduct, Plaintiffs and

the putative IWPCA class have suffered and will continue to suffer lost wages and other damages.

       WHEREFORE, Plaintiffs and the members of the IWPCA Class pray for a judgment

against Defendant as follows:

             a. That the Court determine that this Count III may be maintained as a class
                action;

             b. A judgment in the amount of all back wages due, as provided by the Illinois Wage



                                                 20
    Case: 1:19-cv-05148 Document #: 1 Filed: 07/30/19 Page 21 of 21 PageID #:21




              Payment and Collection Act;

          c. Statutory damages pursuant to the formula set forth in 820 ILCS § 115/14(a);

          d. Reasonable attorneys’ fees and costs incurred in filing this action; and

          e. Such other and further relief as this Court deems appropriate and just.


Dated: July 30, 2019

                                            Respectfully submitted,

                                            /s/ James X. Bormes
                                            One of Plaintiff’s attorneys


James X. Bormes                             Thomas M. Ryan
Catherine P. Sons                           Law Office of Thomas M. Ryan, P.C.
Law Office of James X. Bormes, P.C.         35 East Wacker Drive
8 South Michigan Avenue                     Suite 650
Suite 2600                                  Chicago, Illinois 60601
Chicago, Illinois 60603                     312-726-3400
312-201-0575




                                               21
